35 A.3d 677 (2012)
209 N.J. 92
In the Matter of Richard M. FLYNN, an Attorney at Law (Attorney No. XXXXXXXXX).
D-77 September Term 2011, 070003
Supreme Court of New Jersey.
February 14, 2012.

ORDER
This matter having been duly presented to the Court pursuant to Rule 1:20-10(b), on the granting of a motion for discipline by consent in DRB 11-356 of RICHARD M. FLYNN of GLOUCESTER, who was admitted to the bar of this State in 1978;
And the District IV Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.15(c) (keeping separate property over which the lawyer and another claim an interest, if a dispute arises concerning their respective interests, keeping the portion over which there is a dispute separate until the dispute is resolved) and RPC 8.4(c) (misrepresentation);
And the parties having agreed that respondent's conduct violated RPC 1.15(c) and RPC 8.4(c), that certain mitigating factors exist, and that said conduct warrants a reprimand;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent's ethics violations had having granted the motion for discipline by consent in District Docket Nos. IV-2010-0046E and IV-2010-0047E;
And The Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20-16(e);
And good cause appearing;
It is ORDERED that RICHARD M. FLYNN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.